Citation Nr: 1233597	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-27 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to a compensable disability rating for the service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  His service during the Vietnam Era and receipt of a Purple Heart are indicated by the record.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the RO.

The Veteran was scheduled for a Board hearing in Washington, DC; however, he canceled this request in a letter dated November 2010.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDING OF FACT

The service-connected bilateral hearing loss disability is not shown to be manifested by puretone threshold averages and speech recognition scores that translate to higher than Level III designations for either ear.



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.85 including Diagnostic Code 6100 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

In the present case, VA issued a VCAA letter to the Veteran in December 2008.  This letter informed the Veteran of what evidence was required to substantiate his claim for an increased rating.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  

In addition, the VCAA notice letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With respect to VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded a December 2008 VA audiology examination to rate the current severity of his bilateral hearing loss disability.  The report of this examination reflects that the examiner conducted appropriate audiometric examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record and pertinent to the rating criteria.  The examination report is adequate for adjudication of the claim.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The RO secured the Veteran's service treatment records and VA treatment records.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  

The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


II. Law and Regulation

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.   See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).   Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.   At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 I. App. 119, 126 (1999).  

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a). 

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss. 38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d). 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  

In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a). 

In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b). 

In essence, defective hearing is rated on the basis of a mere mechanical application of the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).


III. Analysis

The Veteran contends that his bilateral hearing loss is getting worse.  He describes increased difficulty in understanding and hearing people speak.  The Veteran is employed as a teacher, and he has specially difficulty hearing his students ask questions.

The service-connected bilateral hearing loss disability is currently assigned a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85.  The Veteran filed a claim for an increased rating, received by the RO in November 2008.

In connection with his claim for an increased rating for bilateral hearing loss, the Veteran was afforded a VA audiological examination in February 2008.  At the examination, the Veteran reported having difficulty hearing in most listening situations.  He reported difficulty hearing while teaching specifically indicating difficulty hearing his students. 

Audiometric testing revealed the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
45
90
100
LEFT
N/A
30
55
75
85

Speech discrimination scores were 88 percent in the right ear and 90 percent in the left ear.  The average puretone threshold was 65 in the right ear and 61.25 in the left ear.

In this case, applying the results from the February 2008 VA examination to Table VI yields a Roman numeral value of III for the right ear and III for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss is evaluated as noncompensable (no percent disabling) at that time.  38 C.F.R. § 4.7.   

The test results do not show the Veteran has an exceptional pattern of hearing loss in either ear under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86.   

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Based upon the audiological examination results of record, the Veteran's hearing loss is simply not of sufficient severity to warrant a higher compensable rating.



IV. Extraschedular Consideration

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.

The Board must consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1).  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  

The Veteran was noted to experience difficulty understanding student questions in the classroom environment and difficulty hearing in all hearing situations.  In this regard, the Veteran did not indicate that his service-connected hearing loss disability required frequent periods of hospitalization such that application of the regular schedular standards is rendered impracticable.  

After comparing the Veteran's reported symptoms of hearing loss with the schedular criteria, the Board finds that there are no aspects of the disability picture that are not encompassed by the schedular criteria.  

Based on the evidence of record, the Veteran's hearing difficulties are found to be reasonably addressed by the criteria established for the evaluation of service-connected hearing loss disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  

Here, in fact, the Veteran's complaints are anticipated by established rating standards to the extent that his service-connected hearing loss does not show an exceptional pattern of hearing impairment in each ear.  See 38 C.F.R. § 4.85, 4.86.

Accordingly, as the schedular criteria are not found to be inadequate, submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

An increased compensable rating for the service-connected bilateral hearing loss disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


